Citation Nr: 1028425	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  97-31 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) rating for conductive 
hearing loss of the left ear. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1952 to November 
1954, and from January 1955 to December 1957.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico, which denied the above claim.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that the issue of entitlement to a 
compensable rating for left ear hearing loss is inextricably 
intertwined with the issue of service connection for right ear 
hearing loss under Harris v. Derwinski, 1. Vet. App. 180, 183 
(1991).  Therefore, he contends that the Board should not make a 
final determination on whether he is entitled to a compensable 
rating for left ear hearing loss prior to adjudication of this 
issue by the RO.  See July 2010 Post-Remand Brief.  

In its two prior remand orders of June 2003 and January 2009, the 
Board has determined that the record raised the additional issue 
of entitlement to service connection for right ear hearing loss.  
However, this claim has still not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over this claim and cannot take the issue of 
entitlement to service connection for right ear hearing loss into 
consideration in assessing the Veteran's rating for hearing loss 
at this time.  

However, the Board agrees with the Veteran that the issue of 
entitlement to a compensable rating for service-connected left 
ear hearing loss is inextricably intertwined with the issue of 
entitlement to service connection for right ear hearing under 38 
C.F.R. § 4.85(f) (2009), which provides that the rating of the 
service-connected left ear is based in part on whether his right 
ear hearing loss is service- connected.  See Harris, 1 Vet. App. 
at 183 (two issues are "inextricably intertwined when they are 
so closely tied together that a full decision on one cannot be 
rendered until a decision on the other has been rendered).  
Hence, adjudication of the issue of entitlement to an increased 
rating for left ear hearing loss must be deferred pending AOJ 
adjudication of the issue of service connection for hearing loss 
of the right ear.

On remand, the Veteran should also be provided with a VA 
audiological examination in order to assess the current severity 
of his hearing loss.  Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  The 
examiner should comment on the effects of the Veteran's hearing 
loss on his occupational functioning and daily activities.  See 
Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Lastly, an effort should be also be made to obtain any additional 
VA treatment records for the Veteran showing treatment for 
hearing loss, dated since October 2007.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  After complying with the duty to notify 
and assist, adjudicate the claim for service 
connection for right ear hearing loss, raised 
by the Veteran's statements that he was 
exposed to acoustic trauma during combat, the 
service personnel records that confirm that he 
served in combat and was awarded the Combat 
Infantry Badge; and the recent medical 
evidence that indicates that the Veteran has 
right ear hearing loss pursuant to 38 C.F.R. § 
3.385 (2009).  The Veteran should be notified 
of this decision and of his appellate rights.  

2.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records 
pertaining to hearing loss from the VA Medical 
Center in San Juan, Puerto Rico, dated since 
October 2007.

3.  Then, if not rendered redundant during 
development of the Veteran's claim for 
service-connection for right ear hearing loss, 
schedule the Veteran for a VA audiological 
examination to assess the current severity of 
his hearing loss.  The claims file and a copy 
of this remand must be made available to and 
reviewed by the examiner in conjunction with 
the examination.

Appropriate testing, including a controlled 
speech discrimination test (Maryland CNC) and 
a puretone audiometry test, should be 
conducted.  The results of puretone threshold 
testing for 500, 1000, 2000, 3000, and 4000 
Hertz and speech recognition testing using the 
Maryland CNC test are to be reported.

The examiner should specifically comment on 
the effects of the Veteran's hearing loss on 
occupational functioning and daily activities. 

All opinions must be supported by a clear 
rationale. 

4.  Finally, readjudicate the claim on appeal.  
If the claim remains denied, provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

